Citation Nr: 1115184	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  07-14 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The veteran had active service from January 1967 to October 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of January 2006.  In a decision/remand dated in February 2010, the issue of service connection for bilateral hearing loss was remanded for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

This issue was previously remanded to afford the Veteran a VA examination to determine whether he currently has a hearing loss disability, as defined in 38 C.F.R. § 3.385, and, if so, whether it is at least as likely as not related to the deterioration in hearing shown in service.  Although an examination, with an opinion, was obtained in April 2010, the examination did not include an audiometric hearing test, which has been associated with the claims file.  The examination report stated that his hearing needed to be retested, but that it was more likely than not that there was no loss due to military service because he did not have a great deal of exposure to noise and had essentially normal testing at separation.  Particularly considering the wording of this conclusion, which was more in the nature of a preliminary opinion, pending the audiometric testing, such testing must be scheduled.  In this regard, remand instructions are neither optional nor discretionary, and full compliance is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine whether he currently has a hearing loss disability, as defined in 38 C.F.R. § 3.385.  All tests necessary to determine whether the Veteran is cooperating with the examination should be undertaken.  The entire claims folder must be made available the examiner.  In particular, the audiologist's attention is drawn to the audiology examination report dated September 20, 2009.

Thereafter, the claims file, to include the current audiology report requested above, should be forwarded to the physician who examined the Veteran in April 2010 (if available; otherwise, to another physician), for an addendum to his opinion.  The addendum should address whether any current hearing loss is at least as likely as not related to the deterioration in hearing shown in service, whether due to noise exposure or other cause.  If not, because deterioration was shown in service, the examiner must explain why any subsequent hearing loss should be dissociated from such in-service deterioration.  In other words, if the examiner believes that a current hearing loss (if present) is unrelated to the in-service deterioration, an explanation of the separate etiologies must be provided.

3.  After assuring compliance with the above development, as well as with any other notice and development action required by law, the RO should review the service connection claim on appeal.  If the claim is denied, the veteran and his representative should be provided with a supplemental statement of the case, and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


